           Case 1:18-cv-02761-VSB Document 31 Filed 04/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SUSAN CLARA KAMARA,                                       :                        4/9/2019
                                                          :
                                        Plaintiff,        :
                                                          :       18-CV-2761 (VSB)
                      -against-                           :
                                                          :             ORDER
CALSHEA RESTAURANT CORP., et al.,                         :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In this Fair Labor Standards Act case, the parties filed a proposed settlement agreement

for court approval on February 15, 2019. (Doc. 30.) Having reviewed the proposed settlement

agreement, the letter filed in support of the agreement, and the billing records submitted by

Plaintiff’s counsel, I find that the agreement is fair and reasonable under Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and its progeny. The total settlement amount

is $20,000, of which Plaintiff will receive $13,034.85, and her counsel will receive $6,965.15 to

cover fees and costs. (Doc. 30.) The settlement amount is approximately 67 percent of the total

recovery that would be available to Plaintiff at trial. (Id.) This percentage recovery is well

within the potential recoveries that other courts have found to be reasonable. See, e.g., Larrea v.

FPC Coffees Realty Co., No. 15-CIV-1515 (RA), 2017 WL 1857246, at *2 (S.D.N.Y. May 5,

2017) (finding that plaintiff’s recovery of 43 percent of the anticipated maximum recovery was

fair and reasonable). Plaintiff’s attorney will receive one third of the total settlement amount in

attorney’s fees. (Doc. 30.) Courts in this district routinely find awards of one-third of the total

recovery as a fee to be reasonable. See Febus v. Guardian First Funding Grp., LLC, 870 F.
         Case 1:18-cv-02761-VSB Document 31 Filed 04/09/19 Page 2 of 2



Supp. 2d 337, 340 (S.D.N.Y. 2012) (“[A] fee that is one-third of the fund is typical” in FLSA

cases). The settlement is therefore APPROVED, and this action is DISMISSED with prejudice.

SO ORDERED.

Dated: April 9, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
